     Case 2:20-cv-01781-JAM-KJN Document 35 Filed 01/04/21 Page 1 of 4

 1   ROGERS JOSEPH O’DONNELL
 2   Neil H. O’Donnell (State Bar No. 057928)
     nodonnell@rjo.com
 3   John G. Heller (State Bar No. 129901)
     jheller@rjo.com
 4   Lauren Kramer Sujeeth (State Bar No. 259821)
     lsujeeth@rjo.com
 5   Eleanor M. Ross (admitted pro hac vice)
     eross@rjo.com
 6   311 California Street, 10th Fl.
     San Francisco, California 94104
 7   Telephone: 415.956.2828
     Facsimile: 415.956.6457
 8
     Attorneys for Plaintiff
 9   CGI FEDERAL INC.
10   HUNTON ANDREWS KURTH LLP
11   Ann Marie Mortimer (SBN 169077)
     Kirk A. Hornbeck (SBN 241708)
12   550 South Hope Street, Suite 2000
     Los Angeles, CA 90071-2627
13   Telephone: (213)532-2000
     Facsimile: (213) 532-2020
14   Attorneys for Defendant
15   AEROJET ROCKETDYNE, INC.

16
                                 UNITED STATES DISTRICT COURT
17
                               EASTERN DISTRICT OF CALIFORNIA
18
19
     CGI FEDERAL INC., a Delaware                   Case No.: 2:20-cv-01781-JAM-KJN
20   Corporation,
                                                    STIPULATION TO CONTINUE
21                         Plaintiff,               DEADLINES FOR DEFENDANT TO
                                                    AMEND ITS AFFIRMATIVE
22
            vs.                                     DEFENSES AND FOR PLAINTIFF TO
23                                                  FILE A MOTION TO STRIKE
     AEROJET ROCKETDYNE, INC., an Ohio              AFFIRMATIVE DEFENSES; ORDER
24   Corporation,                                   ____________________________________
25
                           Defendants.
26                                                  Honorable John A. Mendez

27
28

                                                                                      Page 1
      CASE NO: 2:20-cv-01781-JAM-KJN STIPULATION TO CONTINUE
                                     DEADLINES
                                                                                      523944.2
     Case 2:20-cv-01781-JAM-KJN Document 35 Filed 01/04/21 Page 2 of 4

 1                  Pursuant to Eastern District of California Local Rule 144(a), Plaintiff CGI
 2   Federal, Inc. (“CGI”) and Defendant Aerojet Rocketdyne, Inc. (“Aerojet”), by and through
 3   their counsel, hereby stipulate to extend the deadlines for amendment of the third, fourth,
 4   fifth, seventh, eighth, ninth and tenth affirmative defenses set forth in Aerojet’s Answer to
 5   First Amended Complaint (ECF 26) and any motion to strike those affirmative defenses as
 6   follows:
 7                  WHEREAS, the parties have met and conferred regarding the third, fourth,
 8   fifth, seventh, eighth, ninth and tenth affirmative defenses asserted by Aerojet in its Answer
 9   to First Amended Complaint, and specifically CGI’s contention that these affirmative
10   defenses lack requisite factual specificity under applicable law;
11                  WHEREAS, Aerojet desires additional time to evaluate and potentially amend
12   these affirmative defenses;
13                  WHEREAS, the parties wish to avoid needless motion practice and therefore
14   stipulate to an extension of time for Aerojet to amend its third, fourth, fifth, seventh, eighth,
15   ninth and tenth affirmative defenses and for CGI to file any motion to strike Aerojet’s
16   affirmative defenses;
17                  NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
18   parties through their counsel that the deadline for Aerojet to amend such affirmative defenses
19   shall be continued to January 11, 2021, and the deadline for CGI to file a motion to strike
20   Aerojet’s affirmative defenses shall be January 18, 2021. This extension does not exceed the
21   28 days allowed under Eastern District of California Local Rule 144(a), and is the first
22   stipulation between the parties related to CGI’s first amended complaint and Aerojet’s
23   Answer to First Amended Complaint.
24                  IT IS SO STIPULATED.
25   Dated: December 29, 2020                     ROGERS JOSEPH O'DONNELL
26                                                      /s/ John G. Heller
                                                  By: ________________________
27
                                                        JOHN G. HELLER
28                                                      Attorneys for Plaintiff
                                                        CGI FEDERAL INC.
                                                                                                 Page 2
      CASE NO: 2:20-cv-01781-JAM-KJN STIPULATION TO CONTINUE
                                     DEADLINES
                                                                                                  523944.2
     Case 2:20-cv-01781-JAM-KJN Document 35 Filed 01/04/21 Page 3 of 4

 1   Dated: December 29, 2020                      HUNTON ANDREWS KURTH LLP
 2
                                                        /s/ Kirk A. Hornbeck
 3                                                By: ________________________
 4                                                      KIRK A. HORNBECK
                                                        Attorneys for Defendant
 5                                                      AEROJET ROCKETDYNE, INC.
 6
 7
                              ATTORNEY’S E-FILING ATTESTATION
 8
            As the attorney e-filing this document, I hereby attest that each of the other signatories
 9
     whose electronic signature appears above has concurred in this filing.
10
     Dated: December 30, 2020                      ROGERS JOSEPH O'DONNELL
11
                                                        /s/ John G. Heller
12                                                By: ________________________
13                                                      JOHN G. HELLER
                                                        Attorneys for Plaintiff
14                                                      CGI FEDERAL INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                   Page 3
      CASE NO: 2:20-cv-01781-JAM-KJN STIPULATION TO CONTINUE
                                     DEADLINES
                                                                                                   523944.2
     Case 2:20-cv-01781-JAM-KJN Document 35 Filed 01/04/21 Page 4 of 4

 1                 Pursuant to the parties’ stipulation, the deadline for Aerojet to file any amended
 2   answer to complaint is January 11, 2021 and the deadline for CGI to file any motion to strike
 3   affirmative defenses is January 18, 2021.
 4                 IT IS SO ORDERED.
 5
 6
     DATED: December 30, 2020                    /s/ John A. Mendez
 7
                                                 THE HONORABLE JOHN A. MENDEZ
 8                                               UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                              Page 4
      CASE NO: 2:20-cv-01781-JAM-KJN STIPULATION TO CONTINUE
                                     DEADLINES
                                                                                              523944.2
